Citation Nr: 1809524	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disability as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disability, to include a secondary to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board observes that the August 2012 rating decision does not actually address each of the above-captioned issues, but it is recognized as the underlying adjudicative action.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and a back disability will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The Veteran's left hip disability was not caused or aggravated by a service-connected disability.

2.  The Veteran's right hip disability was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A left hip disability was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2017).

2.  A right hip disability was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current left and right hip disabilities were either caused or aggravated by his service-connected right ankle/leg disability.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The evidence of record demonstrates the presence of current left and right hip disabilities.  Further, service connection has been granted for residuals of a right proximal fibula fracture and posterior malleolus of distal right tibia fracture with right ankle degenerative changes.  Consequently, the salient issue is whether there is an etiological relationship between the Veteran's left and/or right hip disability and his service-connected right ankle/leg disability.  The evidence of record includes only one probative opinion that addresses the salient issue:  that of a June 2012 VA examiner.

After reviewing the evidence of record and administering a clinical evaluation, the June 2012 VA examiner opined that it is "less likely than not (less than 50 percent probability)" that the Veteran's left or right hip disability is "proximately due to or the result of" his service-connected right ankle/leg disability.  In support of this opinion, the examiner provided the following rationale:

Hip degenerative joint condition did not start until 2009 and was found to be bilateral, worse on the right.  Bilateral femoroacetabular impingement with symmetric pattern is indicative of congenital propensity and not unilateral leg injury accommodation.  Current hip limitation is a combination of both degenerative changes and [sacroiliac] joint limitations, the latter of which appear asymmetric and worse on left per [magnetic resonance image].  The latter is again a congenital structural variant.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinion of record regarding service connection on a secondary basis is that of the June 2012 VA examiner, which is negative to the Veteran's claim. 

To the extent that the Veteran asserts that his left and/or right hip disability was caused or aggravated by his service-connected right ankle/leg disability, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding such matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence that his current left or right hip disability was caused or aggravated by his service-connected right ankle/leg disability.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for left or right hip disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability as secondary to a service-connected disability is denied.

Service connection for a right hip disability as secondary to a service-connected disability is denied.


REMAND

The Board finds that the VA examinations provided to the Veteran pursuant to his claims of entitlement to service connection for bilateral hearing loss and back disability are inadequate.  Consequently, a remand is warranted in order to provide the Veteran additional VA examinations.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination regarding his bilateral hearing loss.  The Veteran's electronic claims file must be made available to the examiner and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's pre-existing bilateral hearing loss was aggravated beyond its natural course during his active duty.  For purposes of this question only, the examiner is asked to assume that the Veteran's pre-induction audiometric results are shown in American Standards Association  standards (and, thus, must be converted to International Standards Organization -American National Standards Institute standard before an opinion can be provided).

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred in or due to his active duty.  For purposes of this question only, the examiner is asked to assume that the pre-induction and separation audiological results are shown in International Standards Organization -American National Standards Institute standard (and, thus, no conversion is required).

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  The AOJ must provide the Veteran with a VA examination regarding his back disability.  The Veteran's electronic claims file must be made available to the examiner and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability was incurred in or due to his active duty.  In so doing, the examiner must specifically consider the instances of in-service treatment.

The examiner is also asked to provide an opinion as whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability was caused or aggravated by his service-connected right ankle/leg disability.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


